WELLS, Judge.
Petitioners bring forth fourteen assignments of error for our review. They do not address their first, seventh and thirteenth assignments of error in their brief and they are therefore deemed abandoned. N.C.R. App. P., Rule 28. Petitioners contend the Commission erred in concluding that N.C. Gen. Stat. § 105-290(b) does not give petitioners the right to appeal from a decision of the local County Board of Equalization and Review. We disagree. The language set out in N.C. Gen. Stat. § 105-290(b) being dispositive to the issue of petitioners’ right to appeal to the Commission, we limit our discussion to petitioners’ assignments which address this issue.
N.C. Gen. Stat. § 105-290(b) provides:
(b) Appeals from Appraisal and Listing Decisions. — The Property Tax Commission shall hear and decide appeals from decisions concerning the listing, appraisal, or assessment of property made by county boards of equalization and review and boards of county commissioners. Any property owner of the county may except to an order of the county board of equalization and review or the board of county commissioners concerning the listing, appraisal, or assessment of property and appeal the order to the Property Tax Commission. (Emphasis added.)
Petitioners contend the language “any property owner” found in N.C. Gen. Stat. § 105-290(b) can be construed to include the county itself because the county owns property within its own boundaries. However, this argument fails to recognize the restrictions found in N.C. Gen. Stat. § 105-290(b)(l), which states in pertinent part:
*637In such cases, taxpayers and persons having ownership interests in the property subject to taxation may file separate appeals or joint appeals at the election of one or more of the taxpayers. (Emphasis added.)
It is clear by the language contained in this paragraph that the Legislature intended the right of appeal in these cases to extend only to taxpayers or those persons who have ownership interests in the property subject to taxation. In this case, Forsyth County is neither a taxpayer nor a person having ownership interest in the property subject to taxation.
The intent of our Legislature to restrict the class of persons who may appeal such cases to the Commission is evidenced by the repealing of former N.C. Gen. Stat. § 105-324(b). This statute allowed a “property owner of a county or member of the board of county commissioners or board of equalization and review” to appeal to the Commission. (Emphasis added.) This statute was repealed effective January 1, 1988 and appeals in such cases are now governed by N.C. Gen. Stat. § 105-290(b). The language of the new statute conspicuously omits a right of appeal to the Commission by a county or any county official on behalf of a county. Compare In re Appeal of Moravian Home, Inc., 95 N.C. App. 324, 382 S.E.2d 772, rev. denied and appeal dismissed, 325 N.C. 707, 388 S.E.2d 457 (1989) (holding that neither county nor county tax assessor had standing under former statute to appeal to the Tax Commission from the decision of its County Board of Equalization and Review). Petitioners failed to show any statutory right to appeal to the Commission and we therefore affirm the dismissal of this appeal.
Affirmed.
Judges Parker and Wynn concur.